720 S.E.2d 683 (2012)
STATE
v.
Julius Kevin EDWARDS.
No. 31P11-3.
Supreme Court of North Carolina.
January 26, 2012.
Julius Kevin Edwards, Polkton, for Edwards, Julius Kevin.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 20th of December 2011 by Defendant for Appeal:
"Motion Dismissed by order of the Court in conference, this the 26th of January 2012."